The motion to quash the indictment, based on the fact that same merely charged that appellant "transported" the alleged intoxicating liquor, was properly overruled. It was not necessary to say that same was transported in a car, a wagon, in an airplane or in any other specific manner, any more than it was necessary to say that it was transported in a glass bottle, a stone jug, a fruit jar or some other named container. The word "transport" is one of ordinary meaning and common understanding, and in a case such as the one before us, where the liquor was undeniably carried from one place to another, we would not deem it necessary to even define, it. In our opinion the motion to quash was without merit.
The proof showed that at the time of their arrest appellant and his companions were going up to a negro festival or supper. The officers testified that at the same time they arrested appellant they arrested a group of negroes at said place who had dice and whiskey. The character of the gathering to which appellant and his group were apparently going might have weight as refuting the claim, of appellant that he was taking the two gallons of whiskey found in his car, to his sick wife. In any event the jury having given him the lowest term, the admission of the testimony, even if improper, would seem incapable of evil effect.
Appellant also contends that he met and discharged the burden placed on him by statute to show that he was transporting the liquor for one of the excepted purposes, his claim being that he was transporting it for medicinal purposes. The stories told by appellant and his witnesses were in effect that he and they were driving around in a car, and the lights of the car fell on a sack which was by the side of the road and in which on examination appellant discovered four half-gallon jars of whiskey. He and some of the others took a drink and put two of the jars in the front of the car and two in the back. They all agree that after they learned of the supper being held out in the country, that they started to it and just as they arrived, they were held up by the officers and arrested. Appellant made a written confession in which he made substantially the above statements. *Page 313 
He made no claim at that time of the fact that he was transporting the liquor for any medicinal purpose. He and each of his witnesses averred that they had started to the festival. There is no iron-clad duty imposed on the jury to accept as true the testimony of the accused and his witnesses, or any other witnesses. By law the jury are the judges of the credibility of the witnesses and the weight to be given their testimony. The fact that they rejected the explanation made by appellant on the witness stand, and his claim that he was taking the four jars of whiskey so found by him by the road side, and carried by him out to this festival, — home for medicie for his wife, evidently did not appeal to the judgment of the jury.
The motion for rehearing will be overruled.
Overruled.